Drder of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose discipline on consent pursuant to Supreme Court Rule 762(b) is allowed. Respondent Bill J. Milner is suspended from the practice of law for three months and until further order of the Court, with the suspension entirely stayed and respondent placed on probation for two years subject to the following conditions: a. Respondent shall abstain from alcohol and all unprescribed controlled substances; b. Respondent shall comply with the Illinois Rules of Professional Conduct and shall timely cooperate with the Administrator in providing information regarding any investigations relating to his conduct; c. Respondent shall reimburse the Commission for the costs of this proceeding as defined in Supreme Court Rule 773 and shall reimburse the Commission for any further costs incurred during the period of probation; d. Respondent shall, upon request by the Administrator, submit to random substance testing by a mental health professional or facility approved by the Administrator, within eight hours of receiving notice by the Administrator that he shall submit to the testing. The results of the tests shall be reported to the Administrator. Respondent shall pay any and all costs of such testing; e. Respondent shall continue to participate in Alcoholics Anonymous or other 12-step program approved by the Administrator by attending at least three meetings per week. Respondent is to maintain a log of his attendance at the meetings and submit it to the Administrator with his quarterly reports; f. Respondent shall maintain a sponsor in the 12-step or Alcoholics Anonymous program during the period of probation. Respondent shall provide the name, address and telephone number of the sponsor to the Administrator within 14 days of being placed on probation. Respondent shall request that the sponsor communicate with the Administrator in writing on a quarterly basis regarding respondent’s participation and progress in the 12-step program; g. During the period of probation, respondent shall remain under the care of a licensed psychiatrist familiar with addiction issues and issues arising from potential mood symptoms which might arise from antidepressants; h. Respondent shall report any lapses in sobriety or usage of unprescribed controlled substances to the Administrator within 72 hours of that usage; i. Respondent shall keep the Administrator informed of his current course of treatment, his attendance, and any change in the course of treatment; j. Respondent shall provide to his treating psychiatrist an appropriate release as required under the Confidentiality Act of the Mental Health Code (740 ILCS 110/1 et seq.) authorizing the treating professional to: (1) disclose to the Administrator on at least a quarterly basis information pertaining to the nature of respondent’s condition; (2) promptly report to the Administrator respondent’s failure to comply with any part of an established treatment plan; and (3) respond to any inquiries by the Administrator regarding respondent’s mental or emotional state or compliance with any established treatment plans; k. Respondent shall notify the Administrator within 14 days of any change in treatment professionals; and l. Probation shall be revoked if respondent is found to have violated any of the terms of his disciplinary probation. The period of suspension shall commence from the date of the determination that any condition of probation has been violated and shall continue until further order of the Court. Respondent Bill J. Milner shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension/probation.